

NETGEAR, INC.
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This second amendment (the “Amendment”) is made by and between Michael Werdann
(the “Executive”) and NETGEAR, Inc. (the “Company” and together with the
Executive hereinafter collectively referred to as the “Parties”) effective as of
October 1, 2015.
WHEREAS, the Parties previously entered into an employment agreement, dated
November 3, 2003, and an amendment to such agreement dated December 30, 2008 (as
amended, the “Agreement”); and
WHEREAS, in connection with Executive’s promotion to Senior Vice President of
Worldwide Sales, the Parties wish to amend the Agreement to update certain
equity award terminology referenced therein and to make the Agreement’s change
of control terms more consistent with other executive officers of the Company.
NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Agreement is hereby amended as follows:
1.Severance. The last sentence of Section 6(a) of the Agreement shall be deleted
and replaced in its entirety by the following:
“In addition, if Executive’s employment terminates other than voluntarily or for
“Cause” (as defined herein), Executive will be entitled to continue to have all
stock options, restricted stock awards and all other equity awards vest during
the twelve month period immediately following the date of such termination.”
2.Change of Control/Good Reason. Section 8(a) of the Agreement shall be deleted
and replaced in its entirety by the following:
“(a)    If within one year following any Change of Control (as defined below)
Executive’s employment is terminated without Cause or voluntarily by Executive
for Good Reason, Executive will receive two years acceleration of any unvested
portion of all stock options, restricted stock awards and all other equity
awards.”
3.Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
4.Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof.
5.Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.
6.Governing Law. This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.


COMPANY    NETGEAR, INC.
By:    /s/ Andrew Kim                
Name:    Andrew Kim                    
Title:    SVP, Corp. Dev. & General Counsel        
Date:    October 20, 2015                


EXECUTIVE    /s/ Michael Werdann                    
Michael Werdann


Date:    October 20, 2015                



